UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7844




LUCIUS EDWARD ALSTON, JR.,

                                            Petitioner - Appellant,

          versus



VANESSA ADAMS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-551-1)


Submitted: April 27, 2006                       Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lucius Edward Alston, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lucius Edward Alston, Jr., filed this 28 U.S.C. § 2241

(2000) petition against Vanessa Adams, the warden at the Petersburg

Federal Correctional Complex, challenging the fact that when his

federal   detention      ended    he    would   be    turned   over    to    Virginia

authorities. Alston contends that he owes Virginia no time. While

this appeal was pending, Alston was released from federal custody

and is now being held by Virginia authorities.

              The   Constitution       limits   the   jurisdiction      of   federal

courts to actual cases or controversies.                 U.S. Const. art. III,

§ 2; Honig v. Doe, 484 U.S. 305, 317 (1988).               The controversy must

be present at all stages of review.                    Arizonans for Official

English v. Arizona, 520 U.S. 43, 66 (1997).                  When a case becomes

moot after judgment in the district court, the appellate court has

no jurisdiction to hear the appeal.               Mellen v. Bunting, 327 F.3d

355, 363-64 (4th Cir. 2003).

              As Alston is no longer held in federal custody, his

action against Adams is moot. Any relief he seeks against Virginia

must be filed against a state defendant after exhaustion of his

state remedies.        28 U.S.C. § 2254 (2000).         Accordingly, we dismiss

the appeal as moot.            We dispense with oral argument because the

facts   and    legal    contentions      are    adequately     presented      in   the

materials     before     the    court    and    argument   would      not    aid   the

decisional process.

                                                                            DISMISSED


                                        - 2 -